DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-19 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   In particular, the recitation “determining that all of the other operands have a non-zero sticky bit” in claims 2, 9 and 16 was not described in the specification at the time the application was filed.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 2-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,514,891. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because claims to both are directed to a common multi input floating point adder, and all features recited claims 1-19 are anticipated by claims 1-20 of the patent.  Noting that Patent claim 1 clearly recites a multi-input hardware adder comprising three or more floating point inputs, and determining a sum of the three or more operands using (i) the set of bits that represent the given operand, (ii) the shifted set of bits for each other operand, and (iii) the overall sticky bit value; and the recitation Patent claim 1 that the overall sticky bit value is zero whenever (i) all of the sticky bits for all of the other operands are zero or (ii) at least two of the other operands have sticky bits that are non-zero and do not match, clearly anticipate the feature “determining that all of the other operands have a non-zero sticky bit (for three floating-point inputs) and at least one other operand is positive and at least one other operand is negative” recited in claims 2,9 and 16.  Further, since a round to the nearest, half to even rounding technique is well-known and is one of common rounding technique, the 

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,514,891 in view of Tenca, “Multi-operand Floating-point Addition”.  
 	Although Patent claim 1 does not recite the feature “determining, as a sign of the sum of the three or more operands, a result of an exclusive disjunctive operation on a first sign of the given operand and a second sign of a first sum of mantissa bits of the given operand and the other operands” in claim 23, the feature was disclosed by Tenca in section 3.2, and thus does not make the application claims patentably distinct from the patent claim 1 as being obivious in view of Tenca.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tenca, “Multi-operand Floating-point Addition”.
 	As per claims 2,9 and 16, Simpson et al. discloses in figures 1, a multi-input hardware adder and method, comprising: multiple inputs configured to receive floating-point operands (fi); and adder circuitry (figure 1) configured to perform operations comprising: receiving, for each of multiple operands to be added by the multi-input hardware adder, a set of bits that represent the operand (ei, mi); identifying by an exponent subtraction (sees figures 3 and 4) and swap component (corresponding sorting to identify the operand have the emax for an optimization to reduce area using only two alignment shifters, see bridging paragraph of cols 1 and 2 on page 1667) a given operand (i.e., fmax) to which each other operand (the other 2-out-of-3) is to be aligned; for any other operand (see figure 7) that is not aligned with the given operand, shifting by shifter (Alignment unit) the set of bits that represent the other operand to align the other operand with the given operand; determining a sticky bit calculator (Stk bit logic), based on a sticky bit for each other operand, an overall sticky bit value (output of Stk bit logic), wherein: the overall sticky bit value is zero whenever all of the sticky bits for all of the other operands are zero (implied, if no operand is shifted out of range, all individual sticky bit is zero. Consequently, the overall sticky bit must also be zero) or at least two of the other operands (all of the other operand in the case of 3 inputs) have sticky bits that are nonzero and do not match (section 3.2.1: "when multiple sticky bits have non-zero value and the significances have different signs: there is at least one partially out-of-range (POR) significand …discarding all the sticky bits”. Hence, the overall sticky bit value is zero); and the overall sticky bit value matches the value of 
 	As per claims 3,10 and 17, Tenca discloses in section 4 and figure 7 determining, for each other operand, a value of the sticky bit (stki), wherein the sticky bit for each other operand has a non-zero value when a non-zero value was shifted beyond a least significant position of mantissa bits of the other operand and any precision bits of the other operand to generate a shifted set of bits for the other operand; and has a sign that matches a sign of the other operand.  
 	As per claims 4,11 and 18, Tenca discloses in figure 7 for any operand that is not aligned with a given operand of the multiple operands, shifting (Alignment unit) the set of bits that represent the operand to align the operand with the given operand comprises shifting the set of bits until a value of an exponent of the operand matches a value of an exponent of the given operand.  
 	As per claims 5,12 and 19, Tenca discloses identifying the given operand to which each other operand is to be aligned comprises identifying, as the given operand, 
 	As per claim 6 and 13, Tenca discloses in figure 7 determining  the sum of the multiple operands using the overall sticky bit value comprises determining, based on the overall sticky bit value, whether to round a sum of the operands.  
 	As per claims 7 and 14, Tenca discloses in figure 7 determining the sum of the multiple operands comprises: determining a summation set of bits that represents a sum of the set of bits that represent each operand; whenever a hidden bit of a mantissa of the summation set of bits is zero, normalizing (normalization) the mantissa of the summation set of bits by shifting the mantissa of the summation set of bits until the hidden bit is a one; and determining (rounding), based on the mantissa of the summation set of bits and the overall sticky bit value, whether to round a floating-point value represented by the summation set of bits.  
 	As per claims 8 and 15, Tenca discloses in figure 7 determining whether to round the floating-point value represented by the summation set of bits comprises: determining (normalization) a number of bit positions the mantissa of the summation set of bits were shifted to normalize the mantissa of the summation set of bits; and whenever the number of bit positions exceeds a number of precision bits of the multi- input hardware adder other than the sticky bit, determining to round (rounding) by the floating-point value represented by the summation set of bits based on the floating-point value represented by the summation set of bits and the overall sticky bit value. 
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tenca, “Multi-operand Floating-point Addition”.
 	It is noted that Tenca does not disclose the claimed feature “rounding the first sum of the operands using a round to the nearest, half to even rounding technique”.  However, the feature would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because a round to the nearest, half to even rounding technique is well-known and is one of common rounding technique for rounding a result. 

Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
 	The examiner respectfully submits that in adding multiple floating point operands, it mostly results in at least one partially out-of-range aligned significand.  Therefore, teaching of Tenca in section 3.2.1 that "when multiple sticky bits have non-zero value and the significances have different signs: there is at least one partially out-of-range (POR) significand … discarding all the sticky bits” clearly discloses determining that all of the other operands in the case of three input operands have a non-zero sticky bit, and at least one other operand is positive and at least one other operand is negative; .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUONG D NGO/Primary Examiner, Art Unit 2182